Judgment, Supreme Court, New York County (Harold Roth wax, J.), rendered April 6, 1994, convicting defendant, after a jury trial, of burglary in the third degree and criminal possession of stolen property in the fifth degree, and sentencing him, as a second felony offender, to concurrent prison terms of 3½ to 7 years and 1 year, respectively, and a $5,000 fine, unanimously affirmed.
The trial court’s Sandoval ruling was a proper exercise of discretion (People v Walker, 83 NY2d 455). Defendant’s theft-related convictions were highly relevant to his credibility, notwithstanding any similarity to the present charges (see, People v Pavao, 59 NY2d 282, 292), and defendant cannot shield himself from impeachment simply because he has specialized in theft-related crimes.
We perceive no abuse of sentencing discretion. The record does not support defendant’s contention that the court employed impermissible criteria in imposing sentence. Concur—Sullivan, J. P„, Wallach, Rubin, Tom and Andrias, JJ.